NO. 07-04-0331-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



APRIL 6, 2005

______________________________



BLANCA ESTELA RODRIGUEZ, a.k.a., BLANCA

ESTELA ALVAREZ, a.k.a, BLANCA RODRIGUEZ ALVAREZ 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 47
TH
 DISTRICT COURT OF POTTER COUNTY;



NO. 47,840-A; HON. PATRICK PIRTLE, PRESIDING

_______________________________



Before QUINN, REAVIS, and CAMPBELL, JJ.

Appellant Blanca Estela Rodriguez appeals her conviction of theft, enhanced by two prior convictions.  After a bench trial, she was sentenced to two years confinement in a state jail facility and fined $10,000.  

Appellant’s appointed counsel filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief wherein she certified that, after diligently searching the record, she concluded the appeal was without merit.  Along with her brief, appellate counsel attached a copy of a letter sent to appellant informing her of counsel’s belief that there was no reversible error and of appellant’s right to file a response or brief 
pro se.  
By letter dated October 13, 2004, this court also notified appellant of her right to tender her own brief or response and set November 10, 2004, as the deadline to do so.  To date, appellant has filed neither a response, brief, nor request for an extension of time.  

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed two potential areas for appeal.  They involved the legal and factual sufficiency of the evidence.  Thereafter, she illustrated how it lawfully supported the conviction.   	

We have conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any error per 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991).  That review also failed to uncover any reversible error.  

Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



Brian Quinn

   Justice





Do not publish. 

FOOTNOTES
1: 
Anders v. California, 
396 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).